DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 10/30/2021 has been entered, claim 6 is cancelled and thus claims 1-5 and 7-10 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PGPub. 2017/0141169 of record in view of Lee et al. US PGPub. 2015/0349294 of record.	Regarding claim 1, Sim teaches a display panel (4, fig. 9) [0140], comprising: 	a flexible substrate (10, fig. 9) [0049]; 	an active layer (110b, fig. 9) [0145] disposed on the flexible substrate (10), the active layer (110b) comprising a first contact region (left portion, hereinafter called 110b-150b, fig. 9), a second contact region (right portion, hereinafter called 110b-170b, fig. 9), .
 	Regarding claim 2, Sim in view of Lee teaches the display panel according to claim 1, wherein the source/drain metal layer (150b/170b) comprises a source electrode (150b, fig. 9) [0145] and a drain electrode (170b, fig. 9) [0145]; the source electrode (150b) is connected to the first contact region (110b-150b) through the first via hole (150b’); and the drain electrode (170b) is connected to the second contact region (110b-170b) through the second via hole (170b’) (Sim et al., fig. 9). 	Regarding claim 7, Sim in view of Lee teaches the display panel according to claim 1, further comprising: 	a planarization layer (17, fig. 9) [0031] disposed on the source/drain metal layer (150b/170b) and the interlayer insulating layer (15b); 	a first electrode (210, fig. 9) [0031] disposed on one (top) side of the planarization layer (17) away from the interlayer insulating layer (15b); and 	a pixel definition layer (19, fig. 9) [0031] disposed on the first electrode (210) and 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PGPub. 2017/0141169 of record and Lee et al. US PGPub. 2015/0349294 of record as applied to claim 1 above, and further in view of Lai et al. US PGPub. 2005/0117078 of record. 	Regarding claim 3, Sim and Lee does not teach the display panel according to claim 1, wherein the first capacitor electrode (130b) and the second capacitor electrode (130c) each comprise: a first metal layer; a second metal layer disposed on the first metal layer; and a third metal layer disposed on the second metal layer away from the first metal layer, wherein the first metal layer and the third metal layer are made of titanium (Ti), and the second metal layer is made of aluminum (Al). 	However, Lai teaches a capacitor (fig. 2) comprising a first capacitor electrode (18, fig. 2) [00023] and a second capacitor electrode (14, fig. 2) [0023], wherein the first .
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sim et al. US PGPub. 2017/0141169 of record and Lee et al. US PGPub. 2015/0349294 of record as applied to claim 1 above, and further in view of Park et al. US PGPub. 2020/0203534 of record.
	Regarding claim 4, Sim in view of Lee teaches the display panel according to claim 1, wherein the protective layer (13b) is made of silicon oxide [0052] but fails to .     


Allowable Subject Matter
Claims 9-10 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a manufacturing method of a display panel comprising “pre-cleaning the first via hole in the first contact region and pre-cleaning the second via hole in the second contact region, wherein the pre-cleaning step is performed using an ultra-violet lithography unit (EUV UNIT)” in combination with “forming a protective layer on the active layer” and “depositing a second capacitor electrode on the second insulating layer” as recited in claim 9 	Claim 10 is also allowed for further limiting and depending upon allowed claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicants argue that “Sim, Park, and Lee all fail to disclose at least the above limitations as disclosed in amended independent claim 1. The first base layer 1012 is made of polyimide, and the second base layer 1014 is made of polyimide. (see paragraphs [0024]-[0025] of the present application) It is clear that the present application has superior moisture and oxygen permeation suppression than Sim, Park, and Lee. Applicant respectfully submits that amended independent claim 1 is patentable over cited references. As such, claims 3-5 dependent on claim 1 are also patentable.” 	However, the examiner respectfully submits that limitation that the first base layer and the second base layer are both made of polyimide is not recited in the claims. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claim. Furthermore, it is proper to use the specification to interpret what the applicant meant by a word or phrase recited in the claim. However, it is not proper to read the limitations appearing in the specification into the claim when these limitations are not recited in the claim. See MPEP2145 (VI).  	In order to overcome the current grounds of rejection, the claims must positively recite that the first and the second base layers comprise polyimide. Therefore, as the claims are recited, claim 1 and its dependent claims stand rejected and the rejection is final.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892